 



Exhibit 10.16
CONFORMED COPY
ADMINISTRATION AGREEMENT
          This ADMINISTRATION AGREEMENT, dated as of May 11, 2006 (this
“Agreement”), is by and among BUDGET TRUCK FUNDING, LLC, a Delaware limited
liability corporation (“BTF”), BUDGET TRUCK RENTAL, LLC, a Delaware limited
liability corporation, as administrator (the “Administrator”), and THE BANK OF
NEW YORK TRUST COMPANY, N.A., a national banking association, not in its
individual capacity but solely as Trustee (the “Trustee”) under the Base
Indenture (as defined herein).
          WHEREAS, BTF has entered into the Related Documents to which it is a
party in connection with the issuance of certain notes (the “Notes”) under the
Base Indenture (as amended, modified or supplemented from time to time in
accordance with the provisions thereof, the “Base Indenture”) and the applicable
Series Supplements thereto (each a “Series Supplement”, and the Base Indenture,
together with all Series Supplements thereto, the “Indenture”);
          WHEREAS, pursuant to the Related Documents, BTF is required to perform
certain duties in connection with the Notes and the collateral pledged therefor
pursuant to the Indenture (the “Collateral”);
          WHEREAS, BTF desires to have the Administrator perform certain of its
respective duties under the Related Documents and to provide such additional
services consistent with the terms of this Agreement and the Related Documents
as BTF may from time to time request; and
          WHEREAS, the Administrator has the capacity to provide the services
required hereby and is willing to perform such services for BTF on the terms set
forth herein;
          NOW, THEREFORE, in consideration of the mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:
          1. Definitions and Usage. Unless otherwise specified herein,
capitalized terms used herein (including the preamble and recitals hereto) shall
have the meaning assigned to such terms in the Definitions List attached as
Annex I to the Base Indenture, dated as of May 11, 2006 (the “Base Indenture”),
between BTF and the Trustee.
          2. Duties of the Administrator. (a) Certain Duties with Respect to the
Indenture. The Administrator agrees to perform the following duties on behalf of
BTR under the Indenture:
     (A) the preparation and delivery to the Trustee of written instructions
with respect to the investment of funds on deposit in any account specified in a
Series Supplement and the liquidation of such investments as required or
permitted pursuant to the provisions of such Series Supplement;

 



--------------------------------------------------------------------------------



 



     (B) the preparation and delivery to the Trustee of the Daily Report
required to be prepared pursuant to Section 4.1(a) of the Base Indenture;
     (C) the delivery to the Trustee of copies of all reports, certificates,
information or other materials delivered to BTF under the BTF Lease pursuant to
Section 4.1(b) of the Base Indenture;
     (D) the preparation and delivery to the Trustee and the Paying Agent of the
Monthly Certificate required to be delivered pursuant to Section 4.1(c) of the
Base Indenture;
     (E) the preparation and delivery to the Trustee of the Monthly Noteholders’
Statement with respect to each Series of Notes required to be delivered pursuant
to Section 4.1(d) of the Base Indenture;
     (F) the preparation and delivery to the Trustee of the Officer’s
Certificate pursuant to Section 4.1(e) of the Base Indenture;
     (G) the preparation and delivery to the Trustee of the Officer’s
Certificate pursuant to Section 4.1(f) of the Base Indenture;
     (H) the preparation and delivery of any additional information regarding
the financial position, results of operations or business of the Lessee, the
Guarantor, the Administrator, or BTF as the Trustee may reasonably request to
the extent that such information is available to BTF pursuant to Section 4.1(g)
of the Base Indenture and the Related Documents;
     (I) the preparation and delivery to the Trustee and the Paying Agent of
written instructions to make withdrawals from and payments to the Collection
Account and any other accounts specified in a Series Supplement and to make
drawings under any Enhancement pursuant to Section 4.1(h) of the Base Indenture
and the provisions of any Series Supplement;
     (J) the preparation of the Annual Noteholders’ Tax Statement pursuant to
Section 4.2(b) of the Base Indenture;
     (K) the delivery to any Noteholder and to any prospective purchaser of
Notes of the information required by Rule 144A(d)(4) of the Securities Act
pursuant to Section 4.3 of the Base Indenture;
     (L) the preparation and delivery to the Trustee of written instructions
with respect to the investment of amounts in the Collection Account in
accordance with the Collection Account Control Agreement pursuant to
Sections 5.1(b) of the Base Indenture;
     (M) the preparation and delivery to the Trustee of written instructions to
establish and maintain appropriate Series Accounts and/or administrative
sub-accounts of the Collection Account pursuant to Section 5.1(d) of the Base
Indenture;

2



--------------------------------------------------------------------------------



 



     (N) the preparation and delivery to the Trustee of the notice of defaults
and the accompanying Officer’s Certificate pursuant to Section 8.9 of the Base
Indenture;
     (O) the preparation and delivery to the Trustee of the notice of material
proceedings pursuant to Section 8.10 of the Base Indenture;
     (P) the preparation and delivery to the Trustee of other information as the
Trustee may reasonably request pursuant to Section 8.11 of the Base Indenture;
     (Q) the preparation and filing of all supplements, amendments, financing
statements, continuation statements, if any, instruments of further assurance
and other instruments necessary to protect the Collateral pursuant to
Section 8.12(a) of the Base Indenture;
     (R) the delivery to the Trustee of the Opinions of Counsel pursuant to
Section 8.12(d) of the Base Indenture;
     (S) the making of any required filings and the delivery to the Trustee of
the Officer’s Certificate, Opinion of Counsel and copies of such filings, in
connection with a change of location or legal name pursuant to Section 8.20 of
the Base Indenture;
     (T) the arrangement for the prompt sale of each BTF Truck returned to BTF
pursuant to Section 8.26 of the Base Indenture;
     (U) the arrangement for the acquisition of additional Trucks by TFFC
pursuant to 8.27 of the Base Indenture;
     (V) the obtaining and maintenance of insurance coverage for the TFFC Trucks
and the delivery of the written notice to the Trustee for any change or
cancellation of such insurance coverage pursuant to Section 8.28 of the Base
Indenture;
     (W) the delivery to the Trustee of the written certification prepared by an
independent certified public accountant, the Officer’s Certificates and Opinions
of Counsel, if so required, relating to termination of the Indenture pursuant to
Section 11.1(b) of the Base Indenture;
     (X) the delivery of the Opinion of Counsel, Officer’s Certificate and any
documentation required in connection with the amendments, modifications or
waivers of the Indenture or any Series Supplement pursuant to Section 12.1 of
the Base Indenture;
     (Y) the delivery of the Officer’s Certificate and/or the Opinion of Counsel
to the extent required pursuant to Section 12.5 of the Base Indenture; and
     (Z) the preparation and delivery of the Officer’s Certificate pursuant to
Section 13.3 of the Base Indenture.
          (b) Administrator to Act as Custodian of Certificates of Title. (i) To
assure uniform quality in servicing of the Collateral and to reduce
administrative costs, the

3



--------------------------------------------------------------------------------



 



Administrator hereby accepts the duty to act as the agent of the Trustee as
custodian of the Certificates of Title. The Trustee may revoke such agency at
any time, and upon such revocation the Administrator shall promptly deliver all
Certificates of Title to the Trustee.
          (ii) Following the Initial Closing Date, the Administrator shall
deliver to the Trustee, the “Administrative Agent” under and as defined in each
applicable Series Supplement (each, an “Administrative Agent”) and each
Enhancement Provider, if any, a copy of its written procedures and standards for
handling and monitoring vehicle titles, including procedures upon the
acquisition and disposition of vehicles. The Administrator shall comply with
such procedures and standards in performing its duties hereunder as custodian of
the Certificates of Title. The Administrator, in its capacity as custodian,
shall hold the Certificates of Title on behalf of the Trustee for the use and
benefit of all present and future Secured Parties with an interest therein, and
maintain such accurate and complete records (either original execution documents
or copies of such originally executed documents shall be sufficient for such
purposes), and computer systems pertaining to each Certificate of Title as shall
enable the Trustee to comply with this Agreement and the other Related
Documents. The Administrator shall promptly report to the Trustee any material
failure on its part to hold the Certificates of Title and maintain its records,
and computer systems as herein provided and promptly take appropriate action to
remedy any such failure. The Administrator hereby consents to the inspection of
the Certificates of Title from time to time by the Trustee or any authorized
representative of the Trustee and to the provisions relating to the
Administrator set forth in Section 7 of the BTF Lease. Nothing herein shall be
deemed to require an initial review or any periodic review by the Trustee of the
Certificates of Title. The Trustee shall not be liable for the acts of the
Administrator.
          (iii) The Administrator shall notify the Trustee and each Enhancement
Provider, if any, of the initial location of the Certificates of Title and the
related records and computer systems maintained by the Administrator and shall
notify the Trustee and each Enhancement Provider, if any, prior to any change in
location of the Certificates of Title and such related records and computer
systems.
          (iv) Upon instruction from the Trustee, the Administrator shall
release any Certificate of Title to the Trustee, at such place or places as the
Trustee may reasonably designate as soon as reasonably practicable; provided,
however, that upon the occurrence of an Amortization Event, a Liquidation Event
of Default, or a Limited Liquidation Event of Default and at the request of the
Trustee, the Administrator shall promptly deliver all Certificates of Title to
the Trustee. In connection with any such instruction of the Trustee, the
Administrator may, in lieu of delivering any original Certificates of Title,
deliver copies thereof stored on microfiche, computer disk or on such other
image storage or electronic media as the Administrator shall maintain in
accordance with its customary practices and which is in a format acceptable to
the Trustee; provided, however, that the Administrator shall deliver to the
Trustee the original Certificates of Title if the Trustee so instructs the
Administrator. The Administrator shall not be responsible for any loss
occasioned by the failure of the Trustee, its agent or its designee to return
any Certificate of Title or any delay in doing so. All instructions from the
Trustee shall be in writing and signed by a Trust Officer, and the Administrator
shall be deemed to have received proper instructions with respect to the
Certificates of Title upon its receipt of such written instruction. A certified
copy of a by-law or of a resolution of the Board of Directors of the

4



--------------------------------------------------------------------------------



 



Trustee shall constitute conclusive evidence of the authority of any such Trust
Officer to act and shall be considered in full force and effect until receipt by
the Administrator of written notice to the contrary given by the Trustee.
          (i) The Trustee hereby grants to the Administrator a power of
attorney, with full power of substitution to take any and all actions, solely
for the following limited purposes, in the name of the Trustee, (x) to note the
Trustee as the holder of a first Lien on the Certificates of Title and/or
otherwise ensure that the first Lien shown on any and all Certificates of Title
is in the name of the Trustee and (y) to release the Lien in the name of the
Trustee or the Nominee Lienholder on any Certificate of Title in connection with
the sale or disposition of the related BTF Truck permitted pursuant to the
provisions of the Related Documents. Nothing in this Agreement shall be
construed as authorization from the Trustee to the Administrator to release any
Lien on the Certificates of Title except upon compliance with the Related
Documents. The Trustee shall have the right to terminate such power of attorney
(including the related power granted pursuant to the following sentence) at any
time by giving written notice to such effect to the Administrator. To further
evidence such power of attorney, the Trustee agrees that upon request of the
Administrator from time to time it will execute a separate power of attorney
substantially in the form of Exhibit A hereto.
          (c) Certain Duties with Respect to the BTF Lease. The Administrator
agrees to perform its duties under the BTF Lease, including, but not limited to
the following:
     (A) to promptly and duly execute, deliver, file and record all documents,
statements, filings and registrations, and take such further actions as may be
requested to establish, perfect and maintain the related Lessor’s title to and
interest in, and the Trustee’s perfected first Lien in the name of the Trustee
or the Nominee Lienholder on, the BTF Trucks and the Certificates of Title
therefor pursuant to Section 7 of the BTF Lease,;
     (B) to determine the Truck Special Damage Payments applicable to BTF Trucks
at the time of their sale, return or other disposition in accordance with the
Related Documents pursuant to Section 13.2 of the BTF Lease;
     (C) to indicate on its computer records that the Trustee is the holder of a
Lien on each BTF Truck leased under such Lease pursuant to Section 26.8 of the
BTF Lease;
     (D) to arrange for the prompt sale of a BTF Truck and upon the sale of a
BTF Truck, to request the Trustee to cause the Nominee Lienholder to remove
notation of its Lien from the Certificate of Title therefor pursuant to
Section 2.6(a) of the BTF Lease;
     (E) upon payment by the Lessee to the Lessor of the Termination Value of
any BTF Truck that has become a Casualty or an Ineligible Truck, to (i) cause
title to such BTF Truck to be transferred to the Lessee to facilitate
liquidation of such BTF Truck by the Lessee and (ii) request the Trustee to
cause the Nominee Lienholder to remove notation of its Lien from the Certificate
of Title for such BTF Truck pursuant to Section 6.2 of the BTF Lease;

5



--------------------------------------------------------------------------------



 



     (F) to make requests for, and to provide a statement documenting any
request for, reimbursement or prepayment for costs identified therein pursuant
to Section 16.2 of the BTF Lease;
     (G) to notify the Lessee of any claim made against it for which the Lessee
or the Lessor may be liable and, upon request by the Lessee, to contest or allow
the Lessee to contest such claim pursuant to Section 16.3 of the BTF Lease; and
     (H) upon a Lease Event of Default, Limited Liquidation Event of Default or
Liquidation Event of Default, to pursue and enforce the rights of BTF thereunder
pursuant to Section 18.3 of the BTF Lease.
          3. Additional Duties; Additional Information. Subject to Section 9 of
this Agreement, and in accordance with the directions of any party hereto, the
Administrator shall administer, perform or supervise the performance of such
other activities in connection with the Collateral and the Related Documents as
are not covered by any of the foregoing provisions and as are expressly
requested by such party and are reasonably within the capability of the
Administrator. The Administrator shall furnish to any party hereto from time to
time such additional information regarding the Collateral as such party shall
reasonably request.
          4. Records. The Administrator shall maintain appropriate books of
account and records relating to services performed hereunder, which books of
account and records shall be accessible for inspection by any party hereto at
any time during normal business hours.
          5. Compensation. As compensation for the performance of the
Administrator’s obligations under this Agreement and, as reimbursement for its
expenses related thereto, the Administrator shall be entitled to a fee in the
amount of one-twelfth of the product of 0.50% and the Net Book Value of all BTF
Trucks as of the first day of the applicable Related Month (the “Monthly
Administration Fee”); provided, however, that if an Amortization Event with
respect to any Series of Notes shall have occurred and be continuing, the
Monthly Administration Fee will equal the greater of (A) the amount of the
Monthly Administration Fee calculated pursuant to the preceding clause, and
(B) the product of (x) $20.00 and (y) the number of BTF Trucks as of the first
day of the applicable Related Month. The Monthly Administration Fee shall be
payable by BTF on each Distribution Date. In addition, the Administrator shall
also be entitled to the reasonable costs and expenses of the Administrator
incurred by it as a result of arranging for the sale of any BTF Truck returned
by the Lessee thereof to the applicable Lessor and sold to third parties;
provided, however, that such costs and expenses shall be payable to the
Administrator by such Lessor only to the extent of any excess of the sale price
received by such Lessor for any such BTF Truck over the Termination Value
thereof.
          6. Use of Subcontractors. The Administrator may contract with other
Persons to assist it in performing its duties under this Agreement, and any
performance of such duties by a Person identified to the Trustee in an Officer’s
Certificate of the Administrator shall be deemed to be action taken by the
Administrator. Any such contract shall not relieve the Administrator of its
liability and responsibility with respect to the duties to which such contract
relates.

6



--------------------------------------------------------------------------------



 



          7. Transactions with Affiliates. In carrying out the foregoing duties
or any of its other obligations under this Agreement, the Administrator may
enter into transactions or otherwise deal with any of its Affiliates; provided,
however, that the terms of any such transactions or dealings shall be in
accordance with any directions received from BTF and the Trustee and shall be,
in the Administrator’s opinion, no less favorable to the parties hereto than
would be available from unaffiliated parties.
          8. Indemnification. The Administrator shall indemnify and hold
harmless BTF, the Trustee, the Noteholders and their respective directors,
officers, agents and employees (collectively, the “Indemnified Parties”) from
and against any loss, liability, expense, damage or injury (a “Loss”) suffered
or sustained by reason of any acts, omissions or alleged acts or omissions
arising out of the activities of the Administrator pursuant to this Agreement
and the other Related Documents, including but not limited to any judgment,
award, settlement, reasonable attorneys’ fees and other costs or expenses
incurred in connection with the defense of any actual or threatened action,
proceeding or claim; provided, however, that the Administrator shall not
indemnify any Indemnified Party if such acts, omissions or alleged acts or
omissions constitute bad faith, negligence or willful misconduct by such
Indemnified Party. The indemnity provided herein shall survive the termination
of this Agreement and the removal of the Administrator. In furtherance and not
in limitation of the foregoing, the Administrator shall indemnify and hold
harmless each of the Indemnified Parties from and against any Losses arising out
of or relating to:
     (i) any failure by the Administrator to perform its duties, covenants and
obligations in accordance with the other provisions of this Agreement or any
other Related Document to which it is a party;
     (ii) the failure by the Administrator to comply with any applicable law,
rule or regulation with respect to its activities as Administrator hereunder; or
     (iii) any representation or warranty made by the Administrator under or in
connection with any Related Document or any report, certificate, information or
other material provided by the Administrator to the Trustee or the Noteholders
(including, without limitation, any Daily Report, Monthly Certificate or Monthly
Noteholders’ Statement) (collectively, the “Administrator Information”), which
shall have been false, incorrect or misleading in any material respect when made
or deemed made.
          9. Independence of the Administrator. Unless otherwise provided in the
Related Documents, the Administrator shall be an independent contractor and
shall not be subject to the supervision of BTF or the Trustee with respect to
the manner in which it accomplishes the performance of its obligations
hereunder. Other than pursuant to Section 2(b) hereof, unless expressly
authorized by the Trustee, the Administrator shall have no authority to act for
or represent the Trustee in any way and shall not otherwise be deemed an agent
of the Trustee.
          10. No Joint Venture. Nothing contained in this Agreement shall
(i) constitute the Administrator and any of BTF and the Trustee (or any other
Person) as members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate

7



--------------------------------------------------------------------------------



 



entity, (ii) be construed to impose any liability as such on any of them or
(iii) be deemed to confer on any of them any express, implied or apparent
authority to incur any obligation or liability on behalf of the others.
          11. Other Activities of Administrator. (a) Nothing herein shall
prevent the Administrator or its Affiliates from engaging in other businesses
or, in its sole discretion, from acting in a similar capacity as an
administrator for any other person or entity even though such person or entity
may engage in business activities similar to those of the parties hereto.
          12. Term of Agreement; No Resignation; Removal. (a) This Agreement
shall continue in force until the termination of the Indenture, the BTF Lease,
and the Collection Account Control Agreement in accordance with their respective
terms and the payment in full of all obligations owing thereunder, upon which
event this Agreement shall automatically terminate. In the event that the
Indenture terminates and all obligations owing thereunder have been paid in
full, BTF shall have all rights of the Trustee under this Agreement.
          (b) The Administrator shall not resign from the obligations and duties
imposed hereunder.
          (c) Subject to Sections 12(d) and 12(e) of this Agreement, the Trustee
may, and at the written direction of the Requisite Investors shall, remove the
Administrator upon written notice of termination from the Trustee to the
Administrator if any of the following events (each, an “Administrator Default”)
shall occur:
     (i) the Administrator shall default in the performance of any of its duties
under this Agreement or any Related Document and, after notice of such default,
shall not cure such default within ten (10) days of the earlier of receiving
notice of or learning of such default (or, if such default cannot be cured in
such time, shall not give within ten (10) days such assurance of cure as shall
be reasonably satisfactory to BTF and the Trustee);
     (ii) an Event of Bankruptcy occurs with respect to the Administrator;
     (iii) any representation or warranty made by the Administrator under or in
connection with any Related Document or any Administrator Information shall have
been false, incorrect or misleading in any material respect when made or deemed
made, and such representation or warranty shall continue to be incorrect ten
(10) days after the earlier of the Administrator’s receiving notice or learning
of such default; or
     (iv) the Administrator shall fail to comply with any applicable law, rule
or regulation, which failure would have a Material Adverse Effect.
          The Administrator agrees that if any Administrator Default shall
occur, it shall give written notice thereof to each other party hereto promptly
after the happening of such event, but in no event longer than seven (7) days
thereafter.
          (d) No removal of the Administrator pursuant to this Section 12 shall
be effective until (i) a successor Administrator acceptable to each
Administrative Agent and each

8



--------------------------------------------------------------------------------



 



Enhancement Provider, if any, shall have been appointed by BTF and the Trustee
and (ii) such successor Administrator shall have agreed in writing to be bound
by the terms of this Agreement in the same manner as the Administrator is bound
hereunder. BTF shall provide written notice of any such removal to the Trustee
and each Enhancement Provider, if any.
          (e) The appointment of any successor Administrator shall be effective
only upon the consent of the Required Noteholders of each Series of Notes
Outstanding.
          13. Action upon Termination or Removal. Promptly upon the effective
date of termination of this Agreement pursuant to Section 13(a) or the removal
of the Administrator pursuant to Section 13(c), the Administrator shall be
entitled to be paid all fees and reimbursable expenses accruing to it to the
date of such termination or removal. The Administrator shall forthwith upon such
termination pursuant to Section 13(a) deliver to BTF all property and documents
of or relating to the Collateral then in the custody of the Administrator. In
the event of the removal of the Administrator pursuant to Section 13(c), the
Administrator shall cooperate with BTF and the Trustee and take all reasonable
steps requested to assist BTF and the Trustee in making an orderly transfer of
the duties of the Administrator, including, without limitation, delivering to a
successor Administrator all property and documents of or relating to the
Collateral then in the custody of the retiring Administrator.
          14. Notices. Any notice, report or other communication given hereunder
shall be in writing and addressed as follows:

                  (a)   If to BTF, to:
 
                    Budget Truck Funding, LLC         6 Sylvan Way        
Parsippany, NJ 07054
 
      Attention:   Treasurer
 
      Telephone:   (973) 496-7312
 
      Fax:   (973) 496-5852
 
                (b)   If to the Administrator, to:
 
                    Budget Truck Rental, LLC         1 Campus Drive        
Parsippany, NJ 07054
 
      Attn:   Treasurer
 
      Tel:   (973) 496-5285
 
      Fax:   (973) 496-5852
 
                (c)   If to the Trustee, to:

9



--------------------------------------------------------------------------------



 



                      The Bank of New York Trust Company, N.A.         2 North
LaSalle Street, Suite 1020         Chicago, IL 60602
 
      Attention:   Corporate Trust/Structured Finance
 
      Telephone:   (312) 827-8569
 
      Fax:   (312) 827-8562

or to such other address as any party shall have provided to the other parties
in writing. Any notice (i) given in person shall be deemed delivered on the date
of delivery of such notice, (ii) given by first class mail shall be deemed given
three (3) days after the date that such notice is mailed, (iii) delivered by
telex or telecopier shall be deemed given on the date of delivery of such
notice, and (iv) delivered by overnight air courier shall be deemed delivered
one Business Day after the date that such notice is delivered to such overnight
courier. Copies of all notices must be sent by first class mail promptly after
transmission by facsimile.
          15. Amendments. This Agreement may be amended by a written amendment
duly executed and delivered by BTF, the Administrator and the Trustee with the
written consent of the Requisite Investors, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of Noteholders;
provided, however, that no such amendment may (i) increase or reduce in any
manner the amount of, or accelerate or delay the timing of, collections of
payments on the Collateral or distributions that are required to be made for the
benefit of the Noteholders or (ii) reduce the aforesaid percentage of the
Noteholders which are required to consent to any such amendment, without the
consent of the Noteholders of all the Notes Outstanding. The Trustee shall have
no obligation to execute any amendment hereto which affects its rights, duties
and obligations.
          16. Successors and Assigns. This Agreement may not be assigned by the
Administrator unless such assignment is previously consented to in writing by
BTF, the Trustee and the Required Noteholders of each Series of Notes
Outstanding. An assignment with such consent and satisfaction, if accepted by
the assignee, shall bind the assignee hereunder in the same manner as the
Administrator is bound hereunder. Notwithstanding the foregoing, this Agreement
may be assigned by the Administrator without the consent of BTF or the Trustee
to a corporation or other organization that is a successor (by merger,
consolidation or purchase of assets) to the Administrator; provided that such
successor organization executes and delivers to BTF or the Trustee an agreement
in which such corporation or other organization agrees to be bound hereunder by
the terms of said assignment in the same manner as the Administrator is bound
hereunder. Subject to the foregoing, this Agreement shall bind any successors or
assigns of the parties hereto. Each of the parties hereto acknowledges that BTF
has pledged all of its rights under this Agreement to the Trustee on behalf of
the Secured Parties pursuant to the Indenture.
          17. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

10



--------------------------------------------------------------------------------



 




          18. Headings. The Section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.
          19. Counterparts. This Agreement may be executed in counterparts, each
of which when so executed shall be an original, but all of which together shall
constitute but one and the same agreement.
          20. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
          21. Not Applicable to Budget Truck Rental, LLC in Other Capacities.
Nothing in this Agreement shall affect any right or obligation Budget Truck
Rental, LLC may have in any other capacity.
          22. Nonpetition Covenant. The Administrator hereby covenants and
agrees that, prior to the date which is one year and one day after the payment
in full of all of the Notes, it will not institute against, or join any other
Person in instituting against BTF any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States. The provisions of this
Section 22 shall survive the termination of this Agreement.

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

                  BUDGET TRUCK FUNDING, LLC
 
                By:   /s/: Alex Georgianna          
 
      Name:   Alex Georgianna
 
      Title:   Vice President
 
                BUDGET TRUCK RENTAL, LLC
 
                By:   /s/: Alex Georgianna          
 
      Name:   Alex Georgianna
 
      Title:   Vice President
 
                THE BANK OF NEW YORK TRUST COMPANY, N.A.,             not in its
individual capacity but solely as Trustee
 
                By:   /s/: Marian Onischak          
 
      Name:   Marian Onischak
 
      Title:   Assistant Vice President

 



--------------------------------------------------------------------------------



 



Exhibit A
POWER OF ATTORNEY
          KNOW ALL MEN BY THESE PRESENTS, that THE BANK OF NEW YORK TRUST
COMPANY, N.A., as trustee, does hereby make, constitute and appoint Budget Truck
Rental, LLC (“BTR”), acting through any of its “District Managers”, “City
Managers”, “Director — Field Administration”, “Fleet Managers”, “Turn-back
Managers”, “Fleet Administration Supervisors” or “Fleet Administrators” as its
true and lawful attorney-in-fact for it and in its name, place and stead, for
the special and limited purpose of (1) recording liens in favor of The Bank of
New York Trust Company, N.A., as trustee, on the certificate of title on any
motor vehicle, (2) executing such other documents as are necessary in order to
record liens on such motor vehicles in favor of The Bank of New York Trust
Company, N.A., as trustee, (3) receiving (by mail or in person) and retaining in
trust for, and on behalf of, The Bank of New York Trust Company, N.A., as
trustee, the certificate of title and other registration documentation relating
to such motor vehicles, (4) designating c/o BTR and BTR’s address as the mailing
address of The Bank of New York Trust Company, N.A., as trustee, for all
documentation relating to the title and registration of such motor vehicles,
(5) applying for duplicate certificates of title indicating the lien of The Bank
of New York Trust Company, N.A., as trustee, where original certificates of
title have been lost or destroyed and (6) upon the sale of any such motor
vehicle in accordance with the terms and conditions of the Related Documents,
releasing the lien of The Bank of New York Trust Company, N.A. on such motor
vehicle by executing any documents required in connection therewith.
          The powers and authority granted hereunder shall, unless sooner
terminated, revoked or extended, cease [five] years from the date of execution
as set forth below.
          IN WITNESS WHEREOF, THE BANK OF NEW YORK TRUST COMPANY, N.A., as
Trustee, has caused this instrument to be executed on its behalf by its duly
authorized officer this         day of                                , 2006.

            THE BANK OF NEW YORK TRUST COMPANY,       N.A.,
as Trustee
      By:           Title:             

State of New York )
County of New York )
Subscribed and sworn before me, a notary public, in and for said county and
state, this         day of                                , 2006.
      

     
 
   
 
  Notary Public

 